In an action to recover damages for personal injuries, the defendants U.S. Lock Corporation, WOC, Inc., Waxman Indus*650tries, Inc., and Waxman Consumer Products, Inc., appeal from an order of the Supreme Court, Suffolk County (Emerson J.), dated December 8, 2003, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
The appellants’ assertion of the affirmative defense of workers’ compensation was a bar to any recovery by the plaintiff (see Caceras v Zorbas, 74 NY2d 884, 885 [1989]; Singh v Shafi, 252 AD2d 494 [1998]). The appellants WOC, Inc., Waxman Industries, Inc., and Waxman Consumer Products, Inc., as interrelated companies of which the appellant U.S. Lock Corporation (hereinafter U.S. Lock) was a subsidiary, were sufficiently related to U.S. Lock, as the plaintiff’s employer, so as to share in its workers’ compensation defense (see Romano v Curry Auto Group, 301 AD2d 509 [2003]). S. Miller, J.P., Schmidt, Rivera and Spolzino, JJ., concur.